Title: To Thomas Jefferson from Zadok Cramer, 18 May 1808
From: Cramer, Zadok
To: Jefferson, Thomas


                  
                     Friend Jefferson
                     
                     Pittsburgh. May 18, 1808
                  
                  This mail will deliver thee the Second volume Brown’s Dictionry, Jewish only, agreeably to thy request—
                  As a token of respect please receive it from
                  thy friend
                  
                     Zadok Cramer
                     
                  
                  
                     PS. I may be through the City Washington in June, and if it should so happen, should be more than commenly gratified to see thee.
                  
               